Exhibit 10.4 English Translation AGRICULTURAL BANK OF CHINA ABCS[2010]1003-1 Agricultural Bank of China Limited Bank Loan Agreement Ref no:3290120110007450 Dear clients: To protect your own interest, please carefully read the provisions of the Agreement (especially the terms in bold type) before signing the Agreement and pay attention to your rights and obligations under the Agreement.If you have any inquiries regarding the Agreement, please consult the Lender. Content Clause 1Definitions-1- Clause 2Undertakings of the Borrower-1- Clause 3Basic Terms and Conditions-2- 3.1Borrowing methods -2- 3.2Purpose of the loan -3- 3.3Interest rate, default interest and compound interest -3- 3.4Drawdown and loan repayment -4- 3.5Supervision by the use of financial parameters .-7- 3.6Account supervision 7- 3.7Repayment -7- 3.8Certificate of indebtedness -8- 3.9Guarantee -9- 3.10Rights and obligations 9- Clause 4Supplementary Conditions -11- 4.1Terms on Utilisation of loan 11- 4.2Other terms and conditions -11- Clause 5Legal Liabilities-11- Clause 6Other Matters-12- Borrower (in full):Maxclean (Wuxi) Technology Co., Ltd. Address:Shuo Fang Town, New District Telephone no:85261969Fax no: Legal representative/ Person-in-charge:YU Chunming Lender (in full): Agricultural Bank of China Limited, Wuxi New District Branch Address:No 58 Wang Zhuang Road, New District Telephone no:85218143Fax no: Legal representative/ Person-in-charge:ZHOU Xuejun Pursuant to the relevant laws and regulations of the PRC, the parties hereto unanimously agree to enter into the Agreement after negotiation. Clause 1 Definitions Unless the context otherwise requires, the capitalized terms used in the Agreement shall have the following meanings: “Term of Loan” includes the term of the loan and the term of each tranche of the loan. The “Term of Loan” refers to a period starting from the date on which the first loan is granted and ending on the date on which the Borrower fully repays the principal and interest according to the Agreement. In the case of multiple drawdowns, the “Term of Each Loan” refers to a period starting from the date on which a single tranche of loan is granted and ending on the date on which the Borrower fully repays the principal and interest of that tranche of loan. “Facility” refers to the limit of the principal of loan made available by the Lender to the Borrower during the availability period of the Facility under the Agreement. The loan may be obtained by the Borrower in a revolving manner not exceeding the Facility during the availability period of the Facility provided that the sum of the loans applied by the Borrower together with the sum of the loan outstanding under the Agreement shall not exceed the Facility. Upon expiry of availability period of the Facility, any sum unutilised shall be automatically lapse. “Automatic E-channels” refers to, in respect of automatically revolving working capital loan, the electronic means provided by the Lender for drawdown such as internet banking, phone banking, and cash management channels, etc. “Days” refer to the business days; if the last day of a period falls on a statutory national holiday or public holiday, it shall defer to the first business day immediately following the statutory national holiday or public holiday. “LIBOR/HIBOR” refers to the London/ Hong Kong Interbank Offered Rate for the corresponding period as announced by the Reuters two business days before the date on which interest is calculated. “Laws and Regulations” include the laws, administrative regulations, local regulations, rules, judicial interpretations and other legally enforceable regulations of the People’s Republic of China. Clause 2
